         Case 2:18-cv-02684-EJM Document 284 Filed 04/30/21 Page 1 of 6



 1   WO
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   Deshawn Briggs, et al.,                           No. CV-18-02684-PHX-EJM
10                 Plaintiffs,                         ORDER
11   v.
12   County of Maricopa, et al.,
13                 Defendants.
14
15           Pending before the Court is Plaintiffs’ Second Motion to Compel (Doc. 254).

16   Defendant TASC filed a Response (Doc. 268) and Plaintiffs filed a Reply (Doc. 271).

17           Plaintiffs request that the Court order TASC to search the emails of certain
18   employees most likely to have information critical to Plaintiffs’ case for class

19   certification and produce the relevant electronic files. Plaintiffs specifically request that

20   TASC perform keyword searches of emails of managers in four different roles 1 and six
21   case managers. Plaintiffs aver that after meeting and conferring with TASC, Plaintiffs
22   developed this narrowed list of employees to focus on the employees most likely to have

23   critical discovery. Plaintiffs contend that the TASC employees they are seeking emails

24   1
       TASC has already performed a keyword search for Cheyenne Watson, diversion
     program manager/diversion program director. In their motion to compel, Plaintiffs note
25   that the email production for Ms. Watson does not include any emails from prior to 2018.
     (Doc. 254 at 5 n.4). Plaintiffs therefore request that to the extent any other person held
26   the position of program manager/program director (or, if those positions did not
     previously exist, a substantially similar position), during the relevant time period, that
27   TASC be required to search those emails as well. Id. TASC avers that Ms. Watson was
     the only person to hold the position of diversion program manager/diversion program
28   director from August 23, 2016 until TASC discontinued operations in August 2020.
     (Doc. 268 at 4 n.3).
         Case 2:18-cv-02684-EJM Document 284 Filed 04/30/21 Page 2 of 6



 1   from are highly likely to have communications responsive to Plaintiffs’ request because
 2   the case managers were responsible for implementing the written and/or unwritten
 3   policies and practices of wealth-based discrimination that Plaintiffs seek to prove.
 4   Plaintiffs note that case managers answered participants’ questions about fees and
 5   financial waivers, collected financial hardship information, and made decisions as to
 6   whether a participant would be extended or terminated from the program due to non-
 7   payment of fees. Plaintiffs further allege that the emails will show how the case managers
 8   were instructed and what they understood TASC’s policies to be. Plaintiffs also allege
 9   that their discovery and investigation thus far demonstrate that managerial employees
10   were closely involved in decisions about how TASC treated indigent participants.
11   Plaintiffs request that TASC perform the email searches using the parties’ already
12   negotiated list of search terms2 because when TASC previously searched managers’
13   emails by topic, the search was inadequate to identify relevant documents.3
14           TASC alleges that Plaintiffs’ discovery request is largely duplicative and not
15   proportional to the needs of the case. TASC contends that Plaintiffs already have much of
16   the information they are seeking because the 910 MDPP participant program files
17   produced as part of the 15% sample ordered by the Court already contain emails between
18   those participants and TASC case managers. Thus, the search would only yield emails
19   between case managers and participants whose files were not already produced as part of
20   the sample. In response to this argument, Plaintiffs explain that any emails included in the
21   sample files are emails specific to that particular participant. What Plaintiffs are now
22   seeking are emails between case managers and managerial staff regarding TASC’s
23   broader financial policies and practices affecting multiple program participants, as well as
24   emails between case managers showing what their understanding of TASC’s policies was
25   and how to implement those policies. TASC also states that it has already searched the
26
     2
      See Doc. 254 Ex. C
27   3
        TASC first searched the emails of Cheyenne Watson, diversion program
     manager/diversion program director, by topic. When TASC searched her emails again
28   using terms, it produced over 400 pages of relevant emails, most of which the “topic”
     search had not identified. (Doc. 254 at 10).

                                                -2-
      Case 2:18-cv-02684-EJM Document 284 Filed 04/30/21 Page 3 of 6



 1   emails of the four managerial employees and produced internal emails among those
 2   individuals, as well as emails between those individuals and MCAO regarding the
 3   MDPP. As noted above, Plaintiffs contend that the production of these emails was
 4   inadequate because TASC did not use keyword searches.
 5         TASC further argues that Plaintiffs’ request is overbroad because case managers
 6   did not have authority to create policies and TASC cannot be held liable for individual
 7   case manager actions that managers did not know about. Thus, searching the emails of
 8   non-managerial employees is irrelevant and unnecessary and a waste of time and
 9   resources because case managers could not make policy and their unreviewed actions
10   cannot support a claim against TASC for any allegedly unconstitutional practices.
11   Discovery is ongoing in this matter and the Court declines to evaluate the merits of a
12   legal argument that is more properly addressed in a dispositive motion.
13         Finally, TASC alleges that Plaintiffs’ motion is burdensome to TASC because it is
14   winding down operations and has limited staff, TASC will have to hire an independent
15   contractor, and conducting the search and production of relevant emails will require
16   significant time and money.
17         Pursuant to Federal Rule of Civil Procedure 26(b)(1),
18                Parties may obtain discovery regarding any nonprivileged
                  matter that is relevant to any party’s claim or defense and
19                proportional to the needs of the case, considering the
                  importance of the issues at stake in the action, the amount in
20                controversy, the parties’ relative access to relevant
                  information, the parties’ resources, the importance of the
21                discovery in resolving the issues, and whether the burden or
                  expense of the proposed discovery outweighs its likely
22                benefit.
23
     After making an initial discovery request, “a party may move for an order compelling
24
     disclosure or discovery.” Fed. R. Civ. P. 37(a)(1). The burden is on the party seeking to
25
     compel discovery to demonstrate the relevance of the discovery request. Sansone v.
26
     Charter Commc’ns, Inc., 2019 WL 460728, at *3 (S.D. Cal. Feb. 6, 2019). However, it is
27
     the “heavy burden” of the party opposing discovery to show why discovery should be
28
     denied. Roehrs v. Minnesota Life Ins. Co., 228 F.R.D. 642, 644 (D. Ariz. 2005) (quoting

                                               -3-
         Case 2:18-cv-02684-EJM Document 284 Filed 04/30/21 Page 4 of 6



 1   Blankenship v. Hearst Corp., 519 F.2d 418, 429 (9th Cir. 1975)). Courts have broad
 2   discretion to permit or limit discovery, Andrich v. Arpaio, 2017 WL 3283386, at *4 (D.
 3   Ariz. Aug. 2, 2017), and broadly construe a challenged request’s relevance to a party’s
 4   claim or defense, Oppenheimer Fund, Inc. v. Sanders, 437 U.S. 340, 351 (1978).
 5           To prove their case for class certification, Plaintiffs must show that TASC had a
 6   common policy or practice affecting all class members, and that the injuries suffered by
 7   the named Plaintiffs are typical of the injuries suffered by putative class members. The
 8   Court finds that Plaintiffs’ discovery request is relevant to their case for class certification
 9   because the emails Plaintiffs seek may contain information that will allow Plaintiffs to
10   prove that TASC had an unconstitutional policy or practice so persistent and widespread
11   that it constitutes a well-settled policy of wealth-based discrimination. For example, there
12   will be emails between TASC case managers and managerial staff (or among case
13   managers or managerial staff) discussing TASC’s financial policies and how those
14   policies applied to the MDPP generally, or to a group of MDPP participants.
15   Communications may also reveal discussions about unofficial policies or practices and
16   how MDPP participants experiencing financial hardship were actually treated.
17           The Court further finds that performing the email searches using terms, rather than
18   topics, is more likely to produce a larger number of responsive documents, as evidenced
19   by the search of Cheyenne Watson’s emails. The Court declines TASC’s request that the
20   parties be ordered to meet and confer to negotiate search terms. The parties already spent
21   a substantial amount of time negotiating the terms to be used in searching Ms. Watson’s
22   emails,4 and the Court finds that it would contravene the interests of justice and judicial
23   economy to further delay this action by allowing the parties to negotiate new search terms
24   when the parties previously agreed to a list of terms. See Fed. R. Civ. P. 1 (This Court has
25   an obligation to ensure “the just, speedy, and inexpensive determination of every
26
     4
       Plaintiffs explain that they first proposed a list of terms in March 2020. (Doc. 271 at 3
27   n.3). After negotiating the terms with TASC, in July 2020 TASC agreed to perform a test
     search, and in November 2020 TASC agreed to use the terms to search Ms. Watson’s
28   emails. TASC began producing responsive emails from Ms. Watson’s account on
     February 16, 2021. (Doc. 254 at 4).

                                                  -4-
         Case 2:18-cv-02684-EJM Document 284 Filed 04/30/21 Page 5 of 6



 1   action.”); see also Dependable Highway Exp., Inc. v. Navigators Ins. Co., 498 F.3d 1059,
 2   1066 (9th Cir. 2007) (“a district court possesses the inherent power to control its docket
 3   and promote efficient use of judicial resources”); Aloe Vera of Am., Inc. v. United States,
 4   376 F.3d 960, 964–65 (9th Cir. 2004) (“All federal courts are vested with inherent
 5   powers enabling them to manage their cases and courtrooms effectively and to ensure
 6   obedience to their orders . . . .” (internal quotations and citation omitted)).
 7           While the Court appreciates the burden that Plaintiffs’ request will impose on
 8   TASC, as the Court has previously noted, such a burden exists in every civil matter
 9   involving discovery, and Plaintiffs have no other means to obtain the documents that they
10   seek in their motion to compel. Though duplication of some documents that have
11   previously been disclosed is likely inevitable, TASC may utilize de-duplication
12   techniques to reduce its burden. See Doc. 271 at 6 n.6.5 The Court notes that Plaintiffs
13   identified 24 case managers who worked at TASC during the relevant time period but
14   narrowed their discovery request to the six case managers Plaintiffs believe are most
15   likely to have responsive information. The Court also notes that TASC has not disclosed
16   whether its litigation costs are covered by an insurance policy, or how Averhealth’s
17   acquisition of TASC in August 2020 has affected TASC’s financial or legal resources in
18   defending this action. See Doc. 254 at 15–16.
19           Accordingly, for the reasons explained above,
20           IT IS HEREBY ORDERED granting Plaintiffs’ Motion to Compel (Doc. 254) as
21   follows:
22           1. TASC shall utilize the parties’ previously negotiated list of search terms to
23              conduct keyword searches of the email inboxes for the following individuals:
24   5
       To reduce TASC’s burden, Plaintiffs offer that TASC does not need to produce
     communications that occur solely between case managers and individual program
25   participants because these types of communications have already been produced as part
     of the sample files. However, Plaintiffs do request that, if a case manager forwarded such
26   a communication to another TASC employee or supervisor, then that email would not be
     excluded from production. The Court agrees.
27          The Court further notes that, if it would ease TASC’s burden to not identify
     communications that have already been produced in the sample files, TASC may simply
28   produce all relevant communications from the case manager emails and place the onus on
     Plaintiffs to identify any duplicates.

                                                  -5-
      Case 2:18-cv-02684-EJM Document 284 Filed 04/30/21 Page 6 of 6



 1              A. Case managers: (1) Viviana Garcia; (2) Henry Rojo; (3) Leticia Nugent;
 2                  (4) Yolanda Brooks; (5) Arnetia Cardona; and (6) Josue Moreno.
 3              B. Managerial employees: (1) Chief Executive Officer Douglas Kramer;
 4                  (2) Chief Operating Officer Marrya Briggs; and (3) Chief Program
 5                  Officer Latrice Hickman.
 6        2. TASC shall produce all relevant and non-privileged emails and attachments for
 7           the abovenamed individuals from August 23, 2016 through the present, with
 8           the exception of communications occurring solely between case managers and
 9           individual MDPP participants.
10        3. In compliance with Federal Rule of Civil Procedure 34(b)(2)(E), TASC shall
11           produce the search results in native format.
12        4. To the extent that they are able to, Plaintiffs and TASC shall endeavor to work
13           together to identify ways to reduce the number of duplicate or non-responsive
14           results to lessen TASC’s burden of production.
15        5. The Court declines to set a deadline for production at this time. However, in
16           light of the approaching discovery deadlines for the class certification phase of
17           this action, the parties shall work together to facilitate production of the emails
18           as expeditiously as possible.
19   IT IS SO ORDERED.
20        Dated this 30th day of April, 2021.
21
22
23
24
25
26
27
28


                                                -6-
